DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/306,976 for a TUBULAR DRIVE ACTUATOR FOR A ROLLER SHUTTER, filed on 12/4/2018.  This correspondence is in response to applicant's RCE filed on 11/23/2021.  Claims 1 and 3-23 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is an inconsistency between the language in the preamble and certain portions in the body of the claim, thereby making the scope of the claims unclear.  The preamble in claim 1 clearly indicates that a subcombination is being claimed, e.g., "a bush-bearing for a tubular home automation actuator...."  This language would lead the examiner to believe that the applicant intends to claim only the subcombination of "a bush-bearing," the actuator being only functionally recited.  This presents no problem as long as the body of the claim also refers to the functionally, such as, "for attachment to said actuator."
The problem arises when the actuator is positively recited within the body of the claim, such as, "the tubular home automation actuator comprising…."  There is an inconsistency within the claim; the preamble indicates subcombination, while in at least one instance in the body of the claim there is a positive recital of structure indicating that the combination of a bush-bearing and an actuator are being claimed.  The examiner cannot be sure if applicant's intent is to claim merely the bush-bearing or the bush-bearing in combination with the actuator.  Applicant is required to clarify what the claims are intended to be drawn to, i.e., either the bush-bearing alone or the combination of the bush-bearing and the actuator.  Applicant should make the language of the claim consistent with applicant's intent.  In formulating a rejection on the merits, the examiner is considering that the claims are drawn to the combination and the claims will be rejected accordingly.  If applicant indicates by amendment that the combination claim is the intention, the language in the preamble should be made consistent with the language in the body of the claims.  If the intent is to claim the subcombination, then the body of the claims must be amended to remove positive recitation of the combination.  Claims 3-8 are rejected for the same reasons as dependent on claim 1.  Appropriate clarification is requested.  
Claim 7 contains the preamble “[t]he tubular home automation actuator” thereby making the claim unclear and confusing.  The actuator is already set forth as a limitation in claim 1, thereby making the reference to the actuator in claim 7 unclear and confusing because it appears to be redundant. 
Claim 22 sets forth a method for producing the actuator of claim 9, but does not set forth the steps of supplying all of the members of the actuator and instead only supplies certain members thereby causing the claims to be unclear and confusing since the method therefore only relates to producing a portion of the actuator.  Appropriate clarification is requested.  The Examiner suggests that the Applicant amend claim 22 in independent form (incorporating claim 9 therein) in order to prevent gaps or redundancies in the claims. Claim 23 is rejected for the same reasons as dependent on claim 22.  
Allowable Subject Matter
Claims 9-21 are allowed.  
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  *The Examiner notes that the basis for the indication of the allowable subject matter of claim 1 is premised on the combination claim and should applicant choose to remove the combination then the indication of allowance may change as well.  
Claims 3-8, 22 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, 22 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        December 3, 2021